rd
f « —s,

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case F i L > D

UNITED STATES DISTRICT COURT | NOV 12 2019
_ SOUTHERN DISTRICT OF CALIFORNIA CLERK US DISTRICT COURT

SOUTHERN DISTRICT CALIFORNIA
UNITED STATES OF AMERICA , JUDGMENT IN A CREWINAL CASE. DEPUTY |
Vv. . (For Offenses Committed On or After November 1,\|987) .

CONSTANTINO HERNAN MEDINA (3) Case Number: 19CR2795-CAB

KENNETH J. TROIANO
Defendant’s Attorney

 

  

 

  

 

 

USM Number 15713097
Ci -

THE DEFENDANT: :
pleaded guilty to count(s) - _30 OF THE 30-COUNT INFORMATION

L] was found guilty on count(s)

. after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense Number(s)
8 USC 1326 ATTEMPTED REENTRY OF A REMOVED ALIEN (FELONY) 30
The defendant is sentenced as provided in pages 2 through _ 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on count(s)
Lj Count(s) . is dismissed on the motion of the Utiited States.

 

Assessment : $100.00 - WAIVED

C] JVTA Assessment*: $
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine _C Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
_ judgment are fully paid. If orderéd to pay restitution, the defendant must notify the court and United. States Attorney of
arly material change in the defendant’s economic circumstances. -

| November sSorp

Date of Imp me Sentence

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE .

 

 
AO 245B (CASD Rev. 1/ 19) Judgment in a Criminal Case

 

DEFENDANT: © CONSTANTINO HERNAN MEDINA (3) Judgment - Page 2 of 2
CASE NUMBER: 19CR2795-CAB ;

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
‘SIX (6) MONTHS.

Sentence imposed pursuant to Title 8 USC Section 1326(b),

The court makes the following recommendations to the Bureau of Prisons:

PLACEMENT IN THE WESTERN REGION (SACRAMENTO. CA AREA) TO FACILITATE
FAMILY VISITATIONS.

KO

Ol The defendant is remanded to the custody of the United States Marshal.

The defendant must surrender to the United States Marshal for this district:
oO at A. M. on

 

 

Cas notified by the United States Marshal.

The defendant must surrender for service of sentence.at the institution designated by the Bureau of
Prisons:

o on or before .

Las notified by the United States Marshal.

(J as notified by the Probation or Pretrial Services Office.

RETURN

 

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on 7 : to
at | ___, witha certified copy of this judgment.
' UNITED STATES MARSHAL
By | _ DEPUTY UNITED STATES MARSHAL

HM

19CR2795-CAB |
